     Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 1 of 28




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

ASHLEY BROOKE NEESE,
                Plaintiff,
          v.                              Civil Action No. 19-1098 (CJN)
UNITED STATES DEPARTMENT OF
JUSTICE,
                Defendant.
 PLAINTIFF’S REPLY AND OPPOSITION TO THE DEFENDANT’S REPLY IN
    SUPPORT OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 2 of 28




                                             TABLE OF CONTENTS

                                                                                                                                Page

I.    INTRODUCTION ...............................................................................................................1

II.   ARGUMENT .......................................................................................................................3

      A         THERE REMAIN GENUINE ISSUES OF MATERIAL FACT WITH
                RESPECT TO THE SEARCH CONDUCTED BY OPR. ......................................3
      B         OPR IS NOT REQUIRED TO REFER RECORDS IN OPR’S SYSTEM
                OF RECORDS TO AN ALLEGED ORIGINATING COMPONENT FOR
                PRODUCTION UNDER THE PRIVACY ACT OR FOIA ....................................6
      C         OPR’S INVOCATION OF EXEMPTIONS FROM AND UNDER THE
                PRIVACY ACT ARE WITHOUT MERIT .............................................................7

                i          The Privacy Act ...........................................................................................7
                ii         By Default, OPR has now conceded its reliance on exemption
                           (d)(5) of the Privacy Act, throughout the course of productions,
                           was without merit which thus Creates a Genuine Issue of Material
                           Fact and of Law ...........................................................................................8
                iii        OPR’s Assertion of Exemption (k)(2) of the Privacy Act is
                           Without Merit...............................................................................................9

      D         IF RECORDS ARE PRODUCIBLE UNDER THE PRIVACY ACT,
                FOIA EXEMPTIONS DO NOT PERMIT OPR OR THE FBI TO
                WITHHOLD RECORDS FROM PLAINTIFF NEESE ........................................20

                i          The Freedom of Information Act ...............................................................20




                                                                i
             Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 3 of 28




                                                 TABLE OF AUTHORITIES
                                                                                                                                    Page(s)

Cases
Anderson v. Treasury,
   No. 76-1404, slip op. (D.D.C. July 19, 1977) ..........................................................................17
Bartko v. DOJ,
   898 F.3d 51 (D.C. Cir. 2018).................................................................................12, 14, 18, 19
Campbell v. Department of Justice,
  164 F.3d 20 (D.C. Cir. 1998) ...................................................................................................18
Jefferson v. DOJ,
    284 F.3d 172 (D.C. Cir. 2002) .....................................................................................14, 18, 19
Kimberlin v. DOJ,
   139 F.3d 944 (D.C. Cir. 1998) ...........................................................................................17, 22
Pratt v. Webster,
   673 F.2d 408 (D.C. Cir. 1982) .................................................................................................18
Rural Housing Alliance v. Dep’t of Agric.,
   498 F.2d 72 (D.C. Cir. 1974) .......................................................................................15, 16, 22
Stern v. FBI,
    737 F.2d 84 (1984) ...................................................................................................................17
Strang v. U.S. Arms Control & Disarmament Agency,
    864 F.2d 859 (D.C. Cir. 1989) .................................................................................................14

Statutes
5 U.S.C. § 552(b) ...........................................................................................................................21
5 U.S.C. § 552a(k)(2) .....................................................................................................................12
5 U.S.C. § 552a(t)(1)......................................................................................................................20

Other Authorities
28 C.F.R. § 0.39a(a)(1) ..................................................................................................................19
28 C.F.R. § 16.4 ...........................................................................................................................6, 7
28 C.F.R. § 16.80(a)(1) ....................................................................................................................9
28 C.F.R. § 16.81 .............................................................................................................................7
https://www.americanbar.org/groups/professional_responsibility/publications/mo
    del_rules_of_professional_conduct/model_rules_of_professional_conduct_pre
    amble_scope/............................................................................................................................13
https://www.vsb.org/site/regulation/lawyer-discipline; Ex. 4 ........................................................13

                                                                      ii
            Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 4 of 28




Virginia Administrative Code Title 15 ..........................................................................................13




                                                               iii
         Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 5 of 28




                                   I.      INTRODUCTION

       Plaintiff Ashley B. Neese (“Plaintiff Neese,” “Plaintiff,” or “Ms. Neese”), through counsel,

files this Reply in Opposition to Defendant’s (“DOJ”) Reply in Support of its Motion for Partial

Summary Judgment (ECF 44). The Court granted Plaintiff’s consent motion to file her Reply by

May 19, 2021 (Minute Order May 10, 2021). Plaintiff’s Reply is thus timely.


       Only well after filing this lawsuit did the Office of Professional Responsibility (“OPR”)

and the Federal Bureau of Investigation (“FBI”) start searching for and producing limited materials

to Plaintiff Neese pursuant to her FOIA and Privacy Act requests. However, neither OPR nor the

FBI have produced one single record under the Privacy Act, contending various exemptions apply,

to which Plaintiff vigorously disagrees. From a strategic standpoint, the components’ position is

significant. Given that the Privacy Act allows Plaintiff Neese greater access to records maintained

in DOJ components’ systems of records about her, the components’ resistance to application of

the Privacy Act shields (incorrectly) much of the information about Ms. Neese.


       The most important issue for the Court to decide at this time is whether OPR and/or the

FBI have a legitimate basis to withhold records from Plaintiff Neese under the Privacy Act.

Although DOJ spends much of its reply arguing that the Privacy Act exempts from production

records compiled for law enforcement purposes, see, e.g. ECF 44 at 7-10, that exemption is

irrelevant in this case.   And, respectfully, OPR knows it is irrelevant. Plaintiff Neese is

unquestionably entitled to records pertaining to herself maintained in OPR’s system of records.

As will be discussed below, it is indisputable that Plaintiff Neese was not investigated by OPR for

any potential violation of law, as OPR’s investigation was solely administrative and only for the

purpose of determining whether she violated certain ethical duties. The only outcome of which




                                                1
         Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 6 of 28




could have been a potential state bar referral – which is not a civil sanction, despite OPR’s claims.

OPR thus was not performing a law enforcement function and cannot show that exemptions

552a(k)(2) or (j)(2) apply in this case. If Plaintiff is correct, which she submits she is, then OPR’s

and the FBI’s searches and productions are not complete and there thus remain genuine issues of

material facts and genuine legal issues in this case, and DOJ’s Motion for Partial Summary

Judgement should be denied.

       The Defendant’s Motion for Partial Summary Judgment may also have to be denied as

premature for another reason. Significantly, on May 13, 2021, the Executive Office for United

States Attorneys (“EOUSA”) made a production of 86 pages pursuant to Plaintiff Neese’s FOIA

and Privacy Act requests (one cannot tell from the cover letter if any were produced under the

Privacy Act and Neese has asked for clarification of that and other matters). EOUSA indicated that

42 pages of records it reviewed “require referral to other federal agencies.” Based on this

ambiguous language, Plaintiff Neese requested an explanation. Plaintiff understands that those 42

pages were referred to the FBI for review and processing. 1 DOJ/EOUSA has not informed Plaintiff

Neese of the nature of those referred pages. Moreover, since EOUSA continues to review and

process records and materials, it is unclear whether additional referrals to “other federal agencies”

will be made. Because EOUSA’s most recent disclosure included 42 pages of materials referred

to the FBI, the FBI’s Motion for Partial Summary Judgment appears to be premature. Further,

since EOUSA has yet to complete its review and processing of records, OPR’s motion may also

be premature. A definitive answer from EOUSA now seems necessary before Defendants can

move for partial summary judgment.




1
 Previously, the FBI reviewed and processed seven (7) pages of materials and one Blu-Ray disc
containing multi-media. Barger Decl., Doc. 37-1, Ex. 24.


                                                  2
            Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 7 of 28




                                          II.     ARGUMENT

A         THERE REMAIN GENUINE ISSUES OF MATERIAL FACT WITH RESPECT TO
          THE SEARCH CONDUCTED BY OPR.

           OPR continues to claim it has conducted an adequate search for records responsive to

    Plaintiff’s request. Plaintiff reasserts and incorporates her initial positions with respect to this

    issue as set forth in her Response in Opposition (ECF 37). Plaintiff also submits the following

    in support of her position.

           OPR admittedly did not conduct its initial search for records responsive to Plaintiff

    Neese’s request until July 25, 2019, more than one year following Plaintiff Neese’s submission

    of her FOIA and Privacy Act request, and three months following the filing of the present

    lawsuit. ECF 24, Joint Status Report, May 29, 2020, p. 4; McCarty 2d Decl. at ¶ 7.

          As Plaintiff previously set forth, Plaintiff Neese is aware of numerous documents,

    including a May 3, 2018 transcript of an interview conducted by Paul Beers of Emily Clark,

    which OPR maintains as part of its system of records, that has yet to be produced. 2

           Neese respectfully disagrees that DOJ’s and OPR’s search was adequate. Particularly

    concerning in DOJ’s Reply and Ms. McCarty’s declaration is the reference that the only search

    terms included were: “Neese,” “Beers,” “McConaughy,” and “Kozlowski.” DOJ Reply, ECF

    44-1, at 3; McCarty 2d Decl. at ¶ 11. Since the complainant in this case is Emily Clark, which

    is a matter of public record (as DOJ has released her name multiple times in filings, and in

    productions, among other releases of her name), OPR’s search is not adequate because OPR



2
  OPR asserts that it sent the transcript back to the originating agency for production. Since the
document is a pre-existing document created by a private individual, the document did not
“originate” with any other DOJ component but with a private individual. Thus, if the search
located this record, and it pertains to Plaintiff Neese, which we have reason to believe it does, at
least in part, OPR must be required to produce this record in accordance with FOIA and the
Privacy Act.


                                                     3
            Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 8 of 28




    admittedly did not search for records pertaining to Ms. Neese by using Ms. Clark’s name, or

    portions thereof, as a search term. That failure is obvious and basic. Thus, there remain genuine

    issues of material facts regarding OPR’s search, and summary judgment is not appropriate.

           Second, in Ms. McCarty’s second declaration, she admits that on a number of occasions

    OPR inaccurately made statements that it had completed its review and processing of records

    and information pertaining to Ms. Neese’s Privacy Act and FOIA request. McCarty 2d Decl. at

    ¶ 4-13. ECF 44-1. OPR only found additional records after Ms. Neese pointed out the

    deficiencies in OPR’s search and processing. Further, Ms. McCarty submits that in the May 29,

    2020 Joint Status Report filed with the Court, OPR stated that “it was voluntarily expanding its

    search to include all records that originated between July 20, 2018, the date of Plaintiff’s request,

    and July 25, 2019, the date of OPR’s initial search for records.” McCarty 2d Decl. at ¶ 7. ECF

    44-1. Plaintiff Neese takes issue with this statement because in OPR’s prior productions of

    November 8, 2019, February 6, 2020, and March 6, 2020, OPR had already released (at least in

    part) numerous materials dated after July 20, 2018. Thus, OPR had already searched for records

    and materials post-dated July 20, 2018. Plaintiff Neese’s continual effort to point out missteps

    in OPR’s search, after OPR had already started releasing information dated after July 20, 2018,

    raises legitimate questions about whether OPR has made a good faith effort. Without Plaintiff

    Neese pointing out the errors to OPR, OPR would have unjustifiably withheld materials from

    Plaintiff Neese.

           Third, OPR failed to describe any search that was conducted with respect to the records

    maintained by either Lyn Hardy or Ginae Barnett, either physically or electronically. 3 In her


3
 In Ms. McCarty’s Second Declaration, Ms. McCarty affirms that Ms. Ginae Barnett, the OPR
FOIA Liaison, was being supervised by Lyn Hardy, the OPR Special Counsel, assigned to
handle Plaintiff Neese’s FOIA and Privacy Act requests. Thus, the FOIA Liaison, who was


                                                     4
         Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 9 of 28




 Second Declaration, Ms. McCarty states that “OPR only conducted searches of the records

 possessed by OPR staff who had some involvement in OPR’s investigation of Ashley Neese,

 the subject of each of Plaintiff’s requests. Ms. Hardy’s and Ms. Barnett’s only involvement was

 in receiving and acknowledging Plaintiff’s Privacy Act and FOIA requests[.]” McCarty 2d

 Decl. at ¶ 12. ECF 44-1. This statement is inaccurate as Ms. Hardy was clearly involved, at

 least to an extent, in matters pertaining to OPR’s investigation, as of September 13, 2018. See

 Exhibit 6 of Barger’s First Decl., Doc. 37-1, p. 56, email chain dated September 13, 2018. In

 that email, even though many portions are improperly redacted and should be produced under

 the Privacy Act, is the subject line states, “OPR Report Question re OPR ROI on Former AUSA

 Ashley Neese, W.D. VA.” The subject line alone shows the email is about OPR’s investigation.

 Moreover, not only is Lyn Hardy copied on the email, but she also engages in the conversation

 by replying on September 13, 2018 at 9:34 a.m. Therefore, OPR’s claim that Ms. Hardy was

 not involved in OPR’s administrative investigation does not appear to be correct. Thus, a search

 (at least) using Ms. Hardy’s name remains outstanding.

        With Plaintiff Neese previously pointing out multiple issues with OPR’s search after

 OPR had made representations that it had completed its processing and given that OPR admitted

 that it failed to use any search term related to Emily Clark’s name for records and information

 pertaining to Plaintiff Neese as part of her FOIA and Privacy Act requests, there remain genuine

 issues of material fact and law outstanding with respect to whether OPR conducted a search

 reasonably calculated to locate all responsive records.




supposed to help requestees in the event the OPR Special Counsel was not complying with the
law, was being supervised by that same person (Ms. Hardy) who was not only failing to comply
with the law, but also, coordinating efforts with the OPR attorneys assigned to handle the OPR
investigation.


                                                5
        Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 10 of 28




B      OPR IS NOT REQUIRED TO REFER RECORDS IN OPR’S SYSTEM OF
       RECORDS TO AN ALLEGED ORIGINATING COMPONENT FOR
       PRODUCTION UNDER THE PRIVACY ACT OR FOIA

        There remains in dispute whether OPR’s referrals to the FBI and EOUSA are legitimate

or rather, a way to avoid producing records in OPR’s system of records. Plaintiff Neese reasserts

and incorporates and relies upon her position in her Response in Opposition. She remains unaware

of any statutory authority, caselaw, or Department Regulation that requires OPR to send records

maintained in OPR’s system of records pertaining to Plaintiff Neese to any other component for

review and production.

        If Plaintiff is correct that OPR cannot avoid review and production of records in its system

of records under the Privacy Act, then there remains in dispute a material issue of fact because

OPR has not completed its review and production of records under the Privacy Act.

        Throughout the litigation, OPR has claimed that it must send records OPR possesses and

maintains to the FBI and EOUSA/USAO-WDVA for review and production, as they are

“originating” components. That assertion is not correct. OPR solely relies upon 28 C.F.R. § 16.4,

which is a regulation that only applies to FOIA. OPR, however, does not acknowledge that the

CFR provision does not apply to the Privacy Act. Because Plaintiff Neese has also made a request

for records pertaining to her pursuant to the Privacy Act, OPR’s position that Section 16.4 is

controlling Department policy with regard to all of the records OPR possesses is without merit.

          Such an approach allows OPR, (and the other DOJ components) for example, to continue

to attempt to avoid production of a May 3, 2018 transcript of an interview conducted by Paul Beers

of the complainant, Emily Clark. This transcript was created by a third party, not the government,

and is a pre-existing document; thus it did not originate with any DOJ component, despite OPR’s

contention. This transcript is within OPR’s system of records. OPR and EOUSA/USAO-WDVA,

however, are attempting to avoid production of this record, by claiming OPR must refer the record


                                                6
           Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 11 of 28




to the EOUSA/USAO-WDVA for production. 4 Thus, Plaintiff Neese is entitled to this transcript,

and other records, as there is no legitimate exemption upon which OPR can rely to alleviate OPR’s

duty to produce.

       Given that the Department Regulation upon which OPR attempts to rely upon does not

even apply to the Privacy Act, and that OPR is not required to refer records for processing under

the statutes governing FOIA and/or the Privacy Act, OPR has failed to meet its burden to show

that it had to refer the records it maintained in its own system of records to other DOJ

components for review and processing. OPR should now be required to review and produce all

non-exempt records under the Privacy Act and under FOIA to Plaintiff Neese which are

maintained in OPR’s system of records without any referrals, as consultation is the method

discussed under the statute. Summary judgment is not appropriate at this time.

C      OPR’S INVOCATION OF EXEMPTIONS FROM AND UNDER THE PRIVACY
       ACT ARE WITHOUT MERIT

       i        The Privacy Act

       Plaintiff Neese adopts and incorporates her Response to DOJ’s Motion for Partial

Summary Judgement. (ECF 37).

       The most important issue presently before the Court is whether OPR is correct in claiming

that it does not have to produce a single record in its System of Records pertaining to Plaintiff

Neese under the Privacy Act. The answer is no: OPR does not have a sufficient legal basis to



4
 Although this transcript should have been in Plaintiff Neese’s personnel file in the USAO-
WDVA, apparently it was not maintained there, as an employee of the USAO-WDVA
represented to Plaintiff’s counsel during a telephone conversation in February 2020 that all
records in Plaintiff Neese’s personnel file had been produced to Plaintiff Neese. EOUSA is now
erroneously attempting to withhold production of the May 3, 2018 transcript, and other records
that should have been placed in Plaintiff Neese’s personnel file, which clearly pertain to Plaintiff
Neese, by asserting that EOUSA does not have to produce the record pursuant to 28 C.F.R. §
16.81.


                                                 7
        Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 12 of 28




withhold requested records from Plaintiff Neese under the Privacy Act, as Defendant’s claimed

exemptions do not apply and do not save OPR from producing records pursuant to the Privacy

Act. One previously claimed exemption by OPR has now been conceded by default (552a(d)(5)),

as DOJ/OPR fails to even address the issue with the Court, even though OPR relied upon that

exemption multiple times during processing. OPR also has no legal or factual basis upon which

to rely in its claims that all records in OPR’s System of Records were compiled for law

enforcement purposes. The evidence clearly shows that OPR did not compile materials in its

administrative inquiry and investigation for any law enforcement purpose – no violation of law

was investigated by OPR. Other than to make conclusory statements, OPR does not (and cannot)

articulate an alleged violation of law that it investigated. Thus, OPR should now be compelled

to comply with the law and produce records in accordance with the Privacy Act. Consequently,

there remain material issues of fact and law regarding the records which OPR must produce to

Plaintiff Neese in this case.

       ii    By Default, OPR Has Now Conceded Its Reliance On Exemption (d)(5) Of The
       Privacy Act, Throughout The Course Of Productions, Was Without Merit Which
       Thus Creates a Genuine Issue of Material Fact and Law

       Throughout the course of this litigation, OPR has attempted to claim that all records in its

system of records were exempt from the Privacy Act pursuant to two exemptions – 552a(d)(5)

and 552a(k)(2). See Barger Decl., Exhibits 13, 16, 18, 22. ECF 37-1, pp. 84, 91, 99, 115. OPR

has processed and produced materials only under FOIA. Defendant in its Supplemental

Response has had the opportunity to address Plaintiff’s argument that exemption 552a(d)(5) was

inapplicable, and has failed to adequately address the matter before the Court, thus arguably

conceding that exemption 552a(d)(5) does not apply. Merely based on OPR’s incorrect reliance

on 552a(d)(5), there remains additional genuine issues of material fact with respect to OPR’s

repeated claims that no records are producible to Plaintiff Neese under the Privacy Act and OPR


                                                 8
        Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 13 of 28




must now review the documents it has withheld for production pursuant to a correct application

of the Privacy Act. See, Id., Barger Decl., Exhibits 13, 16, 18, 22.

       iii     OPR’s Assertion of Exemption (k)(2) of the Privacy Act is Without Merit

       OPR has withheld all records pertaining to Plaintiff Neese under the Privacy Act

pursuant to OPR’s unsubstantiated reliance on exemption 552a(k)(2). In accordance with 28

C.F.R. § 16.80(a)(1), OPR’s system of records is exempt if records sought were “complied for

law enforcement purposes.” 5 The exemption also requires production if the relevant individual

would be “denied any right, privilege or benefit that he would be entitled by Federal law or for

which he would otherwise be eligible…” unless there was a promise to keep the identity of a

source confidential.

       The confidential source exemption is not applicable here as the identities of the sources

of information are known to Plaintiff Neese (and counsel), and have been set forth in public

filings and in OPR’s productions under FOIA. Further, the government has not invoked a

confidential source exemption.

       More significantly, OPR’s invocation of the law enforcement exemption to refuse to

produce records under the Privacy Act is simply not correct. The records OPR maintains in its

system of records were not the product of any criminal or civil investigation of Ms. Neese. OPR

did not conduct an investigation into any violation of law, as OPR attempts to argue. OPR’s

attorneys have even admitted in writing that OPR’s investigation was purely administrative in

nature, and only concerned alleged potential ethical violations. See Barger 2d Decl. at ¶ 9, Ex. 1,

OPR letter from Suzanne Drouet received on September 12, 2018. OPR, however, argues that

its investigation falls within the law enforcement exemption without any supporting


5
 Since no exemptions under the Privacy Act are applicable, 28 C.F.R. § 16.80(a)(1) is also not
applicable. OPR’s system of records is therefore not exempt from production.


                                                 9
        Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 14 of 28




documentation – rather, OPR solely relies upon conclusory statements by Ms. McCarty that are

contrary to OPR’s prior statements in writing to Plaintiff Neese. OPR’s position is unsupported.

By OPR’s admission, its inquiry was an administrative inquiry for purposes of determining the

propriety of a potential bar referral. That effort is not law enforcement related, as there was no

violation of law investigated, and indeed, it is not a matter that could result in civil sanctions,

despite OPR’s contention.

        This issue – whether exemption 552a(k)(2) applies - is the most critical issue presently

before the Court given the volume of important records OPR maintains in its system of records

and would have to produce to Plaintiff Neese under a correct application of the Privacy Act.

       OPR fails to provide subject attorneys of internal administrative investigations with any

due process, unlike the FBI, 6 which is also a DOJ component. OPR, however, only allows subject

attorneys access to records and materials if OPR deems it appropriate, even if those records

contain favorable and exculpatory material. 7 See, Exhibit 5 to the Reply, Barger 2d Decl.,Ex. 1,

September 12, 2018 letter from OPR Counsel, Suzanne Drouet. Since OPR admitted that it does

not have to provide subject attorneys with due process because the investigation was one of an

administrative nature, OPR cannot now claim that Plaintiff Neese was investigated for some

potential violation of law (she was not) and that there were potential civil sanctions (a potential

referral to a state bar is not a civil sanction) that could be imposed upon Plaintiff Neese because

inherently OPR would then have to provide to Plaintiff Neese due process, or at least certain civil

discovery. OPR cannot have it both ways. DOJ’s policies and procedures may allow OPR to



6
 See Neese Decl. (ECF 37-2) at ¶ 40.
7
 OPR’s position that it only provides materials that OPR deems are appropriate shows a
fundamental lack of due process, a lack of transparency, and a disregard for fair and unbiased
investigations. It is therefore ironic that OPR is the DOJ component tasked with conducting
administrative investigations of attorneys who allegedly commit discovery violations.


                                                10
        Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 15 of 28




unilaterally determine to deny subject attorneys with due process during administrative

investigations; however, the law does not allow OPR to unilaterally decide what exemptions are

applicable under the Privacy Act, as OPR is attempting to do herein.

       Although OPR may be a mixed function agency, having both law enforcement and non-

law enforcement functions, the evidence clearly shows in this case that OPR was acting in a non-

law enforcement capacity. Importantly, in OPR’s June 28, 2018 letter to Plaintiff Neese, OPR

only stated that it was investigating potential violations of Plaintiff Neese’s ethical obligations.

Notably missing from that letter was any assertion that Plaintiff Neese was being investigated for

an alleged violation of law. For OPR to now attempt to assert that the administrative investigation

concerned a potential violation of law, after the FBI had clearly passed the matter off to OPR in

early May 2018, is simply wrong. DOJ/OPR make this faulty argument in an attempt to avoid

producing documents that may not be favorable to OPR, or other components.

       Exemption (k)(2) allows agencies to withhold from disclosure certain “investigatory

material compiled for law enforcement purposes, other than material within the scope of

subsection (j)(2).” 5 U.S.C. § 552a(k)(2). As DOJ and OPR concede, in order to properly claim

this exemption, “[t]he material must [have been] compiled [by OPR] for some investigative ‘law

enforcement’ purpose, such as a civil investigation or a criminal investigation by a nonprincipal

function criminal law enforcement agency.” ECF 44. OPR and DOJ, however, unsuccessfully

attempt to argue that alleged violations of standards of conduct (duties) could lead to civil

sanctions such as referral to state bar licensing authorities. DOJ Reply to Response in Opp., p.

10-11; McCarty 1st Decl. ¶ 37. DOJ/OPR has no support for this position other than conclusory

statements made by Ms. McCarty, which are unsubstantiated by the record and inconsistent with

guiding case law. See e.g., Bartko v. DOJ, 898 F.3d 51 (D.C. Cir. 2018).




                                                 11
        Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 16 of 28




       A referral to a state bar authority is not a civil sanction and OPR/DOJ cannot so claim.

Paragraph number 20 in the Scope of the Rules of Professional Conduct as outlined in the Model

Rules of Professional Conduct: Preamble & Scope of the American Bar Association states,

“[v]iolation of a Rule should not itself give rise to a cause of action against a lawyer nor should

it create any presumption in such a case that a legal duty has been breached. . . The Rules are

designed to provide guidance to lawyers and to provide a structure for regulating conduct through

disciplinary agencies. They are not designed to be a basis for civil liability. . . . The fact that a

Rule is just a basis for a lawyer’s self-assessment, or for sanctioning a lawyer under the

administration of a disciplinary authority, does not imply that an antagonist in a collateral

proceeding    or    transaction   has    standing     to   seek   enforcement     of   the    Rule.”

https://www.americanbar.org/groups/professional_responsibility/publications/model_rules_of_

professional_conduct/model_rules_of_professional_conduct_preamble_scope/ 9. See Ex. 2. More

specifically, in this matter, Title 15 of the Virginia Administrative Code sets forth in pertinent

part, “[t]he Virginia State Bar acts as an administrative agency of the Supreme Court.” See Ex.

3, 15 VAC 5 – Virginia State Bar. Since the Virginia State Bar is an administrative agency, it

only conducts administrative inquiries and investigations, which can only result in limited

administrative outcomes (not civil sanctions). The only possible outcomes by the Virginia State

Bar include: (1) a Private Reprimand or Private Admonition for less serious rule violations; (2) a

Public Reprimand for more serious rule violations; (3) Suspension of the lawyer’s license to

practice law for a period of up to five years, during which time the lawyer cannot practice; or (4)




8
  For reference, the Virginia State Bar’s Preamble: A Lawyer’s Responsibilities also sets forth
the same information as stated by the American Bar Association. See Ex. 1.
9
  For reference, the Virginia State Bar’s Preamble: A Lawyer’s Responsibilities also sets forth
the same information as stated by the American Bar Association.


                                                 12
        Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 17 of 28




revocation of the lawyer’s license to practice law.” https://www.vsb.org/site/regulation/lawyer-

discipline; Ex. 4. The Virginia State Bar’s Preamble specifically states that the Rules of

Professional Conduct “are not designed to be a basis for civil liability.” Ex. 1.

        DOJ/OPR erroneously argue that a mere referral to a state bar authority is a civil sanction.

DOJ/OPR rely solely on Ms. McCarty’s statement for this position as there simply is no

supporting basis for it. In fact, the bar authorities unequivocally set forth otherwise. This

meritless claim is a deficient attempt to create a civil sanction where there is none in order to

attempt to avoid producing records Plaintiff Neese is entitled to under the Privacy Act.      OPR

has not cited to any case law or legal authority which lawfully allows OPR to withhold records

from Plaintiff Neese pursuant to 552a(k)(2). The cases upon which DOJ/OPR relies actually

support Plaintiff Neese’s position. Moreover, DOJ/OPR attempts to have this Court overlook the

Bartko decision, which clearly found that the D. C. Court of Appeals has “previously ‘decline[d]

to hold as a matter of law that all OPR records are necessarily law enforcement records.’

Jefferson, 284 F.3d at 178. That is because one of OPR’s primary responsibilities is to ‘secure

reports, as distinct from compiling them, that arise as a result of internal agency monitoring and

review allegations of non-law violations by Department attorneys for internal disciplinary

purposes.” Bartko v. DOJ, 898 F.3d 51. Critical to the analysis is that the allegations herein were

allegations that were “non-law violations.” But, without any supporting facts, DOJ/OPR attempt

to claim otherwise.

       For instance, on page 9 of its Reply (Doc. 44), DOJ/OPR set forth that the “subsection

(k)(2) exemption does not apply to routine background security investigation files, [it] does apply

to investigations of employees suspected of illegal activity,” and “material compiled for purposes

of investigating agency employees for suspected violations of law can fall within subsection




                                                 13
        Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 18 of 28




(k)(2).” In support of its position, DOJ/OPR cites to the DOJ Overview and Strang v. U.S. Arms

Control & Disarmament Agency, 864 F.2d 859, 862 n.2 (D.C. Cir. 1989) (where an existing

agency employee had allegedly violated national security regulations by improperly storing,

transporting, and disclosing classified documents). The DOJ Overview and the Strang case

provide that employees would have to be investigated for “suspected illegal activity.” That was

not the case here. OPR only conducted an investigation into whether Plaintiff Neese violated any

rules of professional conduct, as OPR set forth in its letter dated June 28, 2018, none of which

contained any “suspected illegal activity.” OPR has not been able to articulate any “suspected

illegal activity” and it cannot now attempt to do so. All OPR claims, through a conclusory

statement by Ms. McCarty, is that “[t]he OPR records that are responsive to Plaintiff’s FOIA and

PA request were all compiled for purposes of OPR’s investigation into specific allegations that

Plaintiff . . . violated specific rules and standards of conduct.” McCarty Decl. #2 at 24. An

allegation regarding a potential violation of standards of conduct is an allegation of a non-law

violation. Moreover, ignoring that state bar authorities act in an administrative capacity, and do

not impose any civil liability or civil sanctions upon those who violate the Rules of Professional

Conduct, Ms. McCarty wrongly concludes, without any supporting authority, that “[t]hese

allegations, if proven, could result in civil sanctions, including referral to Plaintiff’s state bar

licensing authority.” Id. DOJ also stated, on page 10 of its Reply (Doc. 44), that “OPR’s

investigation of Plaintiff focused on specific, alleged illegal and improper acts[.]” OPR’s letter

dated June 28, 2018, which informed Plaintiff Neese of what OPR was investigating, did not

include any allegations of a criminal or civil nature. Barger Decl. at 19 (Doc. 37-1). Rather, the

questions posed by OPR only pertained to alleged ethical violations. Id. For DOJ/OPR to now




                                                 14
        Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 19 of 28




allege otherwise to attempt to avoid production is not only disingenuous, but also, a lack of candor

toward this Court. The position is without merit.

        DOJ/OPR also asserts that “OPR investigations such as the one at issue here involve civil

and administrative law matters that clearly fall within OMB’s (k)(2) definition of ‘material

compiled for law enforcement purposes.’” OPR cites to Rural Housing Alliance v. Dep’t of

Agric., 498 F.2d 72, 81 (D.C. Cir. 1974) in support of its position. Rural Housing Alliance was

a FOIA case in which exemption 7 of FOIA was discussed in detail. Although the specific issue

in this case pertains to the Privacy Act, the Rural Housing Authority case is useful to review –

but, not for DOJ/OPR’s position. DOJ/OPR cited the case for the proposition that “to qualify

as records compiled for law enforcement purposes, the documents must arise out of

‘investigations which focus directly on specifically alleged illegal acts . . . which could, if proved,

result in civil or criminal sanctions.’” Doc. 44, DOJ Reply, p. 10. However, since there were no

allegations of illegal acts, the outcome of an OPR investigation could not have resulted in civil

or criminal sanctions. The Rural Housing Alliance case also makes clear that “[t]he purpose of

the ‘investigatory files’ is thus the critical factor. . . . If the purpose of the investigation was to

consider an action equivalent to those which the Government brings against private parties, thus

demonstrating that the ‘law enforcement purpose’ was not customary surveillance of the

performance of duties by government employees, but an inquiry as to an identifiable possible

violation of law, then such inquiry would have been ‘for law enforcement purposes’ whether the

individual were a private citizen or a government employee.” 498 F.2d at 82. Although

DOJ/OPR omits this portion of the opinion *, it clearly supports Plaintiff Neese’s position that

FOIA Exemption 7 cannot be claimed if an inquiry did not include a possible violation of law.

DOJ/OPR have not claimed (and cannot claim) that OPR’s investigation involved any possible




                                                  15
         Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 20 of 28




violation of law.     Rather, OPR’s letter made it clear that OPR was only conducting an

administrative investigation pertaining to ethical duties and obligations. See Barger 1st Decl.

(Doc. 37-1) at ¶ 19; see also, OPR production Nov. 8, 2019, bates-stamped 000281-000283.

OPR Counsel, Suzanne Drouet, also confirmed the matter was an administrative investigation

where Plaintiff Neese did not have due process rights in a letter from September 12, 2018. See

Ex. 1 of Barger 2d Decl. For DOJ/OPR to now conclusory claim that OPR’s investigation

pertained to specific, alleged illegal acts or a possible violation of law is simply not correct. 10

        DOJ/OPR also attempts to rely heavily upon Kimberlin v. DOJ, 139 F.3d 944 (D.C. Cir.

1998) in support of its position. OPR’s reliance on this case is misplaced as the OPR investigation

in that case “was conducted in response to and focused upon a specific, potentially illegal release

of information by a particular, identified official. The investigation was intended to discover

whether John Thar had violated any law by revealing to the press information concerning an

investigation of the Vice-President, who was then running for re-election” Kimberlin, 139 F.3d

at 947 (emphasis added). That case did involve a FOIA Exemption 7(C) issue. The Kimberlin

Court found, “an agency’s investigation of its own employees is for ‘law enforcement purposes’

. . . if it focuses ‘directly on specifically alleged illegal acts . . . which could, if proved, result in

civil or criminal sanctions.” See id. at 947. DOJ/OPR, however, fail to acknowledge that in that

same opinion, the Kimberlin Court found that Exemption 7(C) did not “exempt from disclosure,

as we have previously had the occasion to note, ‘internal agency investigations . . . in which an




10
  Plaintiff also relies upon the facts set forth in her Response (Doc. 37) and the supporting
Declarations which show that OPR had already opened an administrative inquiry into Plaintiff
Neese’s conduct prior to the FBI conducting the initial interview of Emily Clark. Thus, the FBI
and OPR knew as of May 10, 2018, that Plaintiff Neese was not being investigated as to any
alleged specific illegal activity. DOJ cannot assert that OPR would have taken the lead in any
criminal matter.


                                                    16
        Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 21 of 28




agency, acting as the employer, simply supervises its own employees.” Kimberlin, 139 F.3d 944

(quoting Stern v. FBI, 737 F.2d 84, 89 (1984)). As the Stern case set forth, “[m]aterial compiled

in the course of such internal agency monitoring does not come within Exemption 7(C) even

though it ‘might reveal evidence that later could give rise to a law enforcement investigation.’”

Id. 11 Thus, both the Kimberlin case and the Stern case are favorable to Plaintiff’s position, as the

records in OPR’s System of Records pertaining to Plaintiff Neese were not compiled for law

enforcement purposes.

        Furthermore, DOJ/OPR ignores the significance of the Bartko v. DOJ opinion, as it

pertains to whether OPR investigations of alleged ethical violations allow OPR to qualify as

protected law enforcement records. See Bartko, 898 F.3d 51. DOJ/OPR has cited to Jefferson v.

DOJ, 284 F.3d 172 (D.C. Cir. 2002) as guiding precedent. But, DOJ/OPR did not discuss the

entirety of the Jefferson opinion – only the portion that DOJ/OPR believes is useful to its position.

In that case, the Jefferson Court found, “if the investigation is for a possible violation of law, then

the inquiry is for law enforcement purposes, as distinct from customary surveillance of the

performance of duties by government employees.” The Jefferson Court cited Pratt v. Webster,

673 F.2d 408 (D.C. Cir. 1982), where that Court set forth a two-part test whereby the government

can show that its records are law enforcement records if: the investigatory activity that gave rise

to the documents is ‘related to the enforcement of federal laws,’ and there is a rational nexus

between the investigation at issue and the agency’s law enforcement duties.” See Jefferson, 284



11
  Moreover, as previously set forth in Plaintiff’s Response (Doc. 37), Plaintiff relies upon
Anderson v. Treasury, No. 76-1404, slip op. at 9-11 (D.D.C. July 19, 1977), where the Court
found subsection (k)(2) of the Privacy Act inapplicable to an investigatory report regarding
alleged wrongdoing by an IRS agent where the investigation was closed and no possibility of any
future law enforcement proceedings existed. Even though the Anderson case appears to be
valuable, and Plaintiff cited to this case in her Response, DOJ does not appear to have
acknowledged the value of the Anderson case with respect to Plaintiff’s Privacy Act request.


                                                  17
        Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 22 of 28




F.3d at 177 (citing Pratt, 673 F.2d at 420, 421). The Pratt case shows that the documents must

be related to the enforcement of federal laws and a rational nexus must exist between the

investigation and the agency’s law enforcement duties for agencies to claim records are law

enforcement records. DOJ/OPR cannot show that Plaintiff Neese was investigated for any other

purpose than for OPR to determine if she purportedly violated any ethical duty – so its reliance

on Jefferson (and therein Pratt) is not helpful to DOJ/OPR’s position.

       Moreover, the Bartko Court stated, “[b]ecause OPR does not ‘specialize[] in law

enforcement, its attempt to shield its records under Exemption 7(C) merits no deference.

Campbell v. Department of Justice, 164 F.3d 20, 32 (D.C. Cir. 1998). We have previously

‘decline[d] to hold as a matter of law that all OPR records are necessarily law enforcement

records.’ Jefferson, 284 F.3d at 178. That is because one of OPR’s primary responsibilities is to

‘secure reports, as distinct from compiling them, that arise as a result of internal agency

monitoring and review allegations of non-law violations by Department attorneys for internal

disciplinary purposes.’ Id. (emphasis added).” Bartko, 898 F.3d 51. The Bartko Court further

stated that the government had “not come close to showing that all records (if there are more)

involving misconduct allegations against Wheeler would have been compiled for law

enforcement purposes.” Id. Even further, the Court found that OPR was “not even in the

ballpark” with some of its claims, and stated that “OPR’s mission today (and during the time

period covered by Bartko’s FOIA requests) have narrowed to focus primarily on internal

disciplinary matters [rather than OPR’s prior actual law-enforcement function of reviewing

charges that a Justice Department Attorney may have been in violation of the law].” The Court

found that “Justice Department regulations provide that OPR shall ‘receive, review investigate

and refer for appropriate action allegations of misconduct involving Department attorneys ***.’




                                               18
        Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 23 of 28




28 C.F.R. § 0.39a(a)(1). (2006). Absent from that assignment is any reference to the investigation

of criminal wrongdoing or violations of law.              That marks a sharp shift in OPR’s

responsibilities[.]” Id. Without question, OPR’s responsibilities of conducting investigations

regarding duties of an employee, which if any violation were founded would mean OPR could

potentially refer ethical violations to state bar authorities, without any other purpose, is “not even

in the ballpark” to allow an assertion that OPR’s function specifically with respect to Plaintiff

Neese were law enforcement related. That contention lacks merit and OPR’s reliance upon

exemption 552a (k) (2) is without merit. Consequently, OPR should be required to reproduce

any withheld records under the Privacy Act as no exemptions are applicable.

       Complying with rules of professional conduct are ethical duties imposed upon attorneys,

including DOJ attorneys. The Bartko decision is consistent with the Preamble to the American

Bar Association and the Preamble to the Virginia State Bar - violations of ethical duties do not

equate to possible violations of law. In this matter, the facts clearly show that OPR did not

compile any records sought by Plaintiff Neese in OPR’s System of Records for any law

enforcement purpose. Exemption (k)(2) is therefore inapplicable and DOJ/OPR’s position is

meritless. DOJ and OPR even admit in their filings that the OPR investigation only could have

resulted in a “referral to a state bar licensing authority.” Since OPR conducted an administrative

investigation that did not involve a potential violation of law, DOJ cannot now assert that there

was any law enforcement purpose. OPR has failed to meet its burden to show that exemption

(k)(2) is applicable, and thus, summary judgment is not appropriate, as genuine issues of law and

fact remain, and this Court should compel OPR to reprocess its records in compliance with the

Privacy Act.

       Plaintiff Neese further reasserts her position that OPR wrongly claimed the use of




                                                  19
           Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 24 of 28




Exemption (j)(2). OPR should not be allowed to withhold records in its system of records

received from the FBI wherein OPR compiled those records as part of its administrative

investigation regarding Plaintiff Neese.   See ECF 37 at pp. 27-32.

D      IF RECORDS ARE PRODUCIBLE UNDER THE PRIVACY ACT, FOIA
       EXEMPTIONS DO NOT PERMIT OPR OR THE FBI TO WITHHOLD RECORDS
       FROM PLAINTIFF NEESE

       Pursuant to the Privacy Act, “[n]o agency shall rely on any exemption contained in

section 552 of [Title 5] to withhold from an individual any record which is otherwise accessible

to such individual under the provisions of this section.” 5 U.S.C. § 552a(t)(1). Since OPR’s

system of records is not exempt from production under the Privacy Act as it pertains to Plaintiff

Neese, as OPR has no valid argument that its administrative investigation involved a violation of

law, Plaintiff Neese is entitled to all records in OPR’s system of records regardless of any FOIA

exemption that may be applicable. OPR’s failure to timely comply with the law, search for

records, and produce records, along with OPR’s improper attempt to withhold records from

Plaintiff Neese, calls into question the legitimacy of OPR’s arguments as a whole in this matter.

       i        The Freedom of Information Act

       Due to page limitations and in an attempt to avoid duplication of the arguments, Plaintiff

Neese reasserts and incorporates by reference her arguments pursuant to FOIA from her Response

in Opposition. ECF 37, pp. 37-49.

       The goal of FOIA is to ensure government accountability and transparency. Although

there are exemptions under the FOIA statute, even when an exemption applies, the agency is

obligated to disclose “[a]ny reasonably segregable portion of a record” after removing the exempt

material. 5 U.S.C. § 552(b). Moreover, all individuals are to be treated the same under FOIA –

but DOJ wants to treat Plaintiff Neese differently than Emily Clark, Emily Clark’s family

members, and others.


                                                20
        Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 25 of 28




       Both OPR and the FBI have already conceded that this matter is one of public interest

based on the productions made by each component to date, as neither DOJ component have

released one single record to Plaintiff Neese pursuant to the Privacy Act. Thus, regardless of

OPR’s claims at this time that the release has only been made to Plaintiff Neese, the materials

have been released in accordance with FOIA, and are thus able to be retrieved by any individual

seeking publicly releasable information – including personal information related to Plaintiff

Neese, Emily Clark and others, and purported text messages between Emily Clark and Plaintiff

Neese, among other information. 12

       As previously discussed, the records compiled by the FBI and OPR, pertaining to Plaintiff

Neese, were not compiled for any law enforcement purpose.

       DOJ’s reliance on the Kimberlin case to avoid production of records is misplaced. The

Kimberlin case involved an investigation as to whether John Thar “had violated any law[.]” In

that case, DOJ and the Court articulated alleged illegal activity that OPR investigated and

distinguished it from the type of investigation discussed in the Rural Housing Authority case (“the

investigation [in Kimberlin] was not aiming generally, as was the investigation in Rural Housing

for example, ‘to insure that [the agency’s] employees are acting in accordance with statutory

mandate and the agency’s own regulations.’” Kimberlin, 139 F.3d at 947 (quoting Rural Housing

Authority, 498 F.2d at 81). DOJ/OPR’s effort to rely upon the Kimberlin case is unjustified, as

DOJ/OPR cannot articulate any specific violation of law that OPR allegedly investigated with




12
  On page 18 of DOJ’s Reply (Doc. 44), DOJ claims is has not asserted Exemption 7(C) to
protect the privacy interests of Plaintiff Neese – thus, showing that Plaintiff Neese has not been
treated equally under FOIA. Moreover, OPR already released Emily Clark’s telephone number,
email address, purported private communications – including information about family members
and other private individuals, including Plaintiff’s husband – under FOIA; thus, the information
is now releasable to the public at large if anyone else requests it.


                                                21
        Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 26 of 28




respect to Plaintiff Neese. Rather, OPR only investigated alleged violations of ethical duties

(non-law violations) for potential referral to state bar authorities. 13 Moreover, a potential referral

to a bar authority is not a civil sanction, and DOJ/OPR cannot point to any authority stating

otherwise. The American Bar Association and the Virginia State Bar make it clear that their

functions are of an administrative nature, and the rules of professional conduct are not designed

to be a basis for civil liability. Therefore, contrary to DOJ’s argument, the Bartko case is directly

on point regarding this issue – the facts in Kimberlin are clearly distinguishable.

        The FBI was not conducting a criminal investigation with respect to Plaintiff Neese, as

the FBI’s initial interview of Emily Clark was on May 11, 2018. Prior to that date, the evidence

shows that Plaintiff Neese had already been informed she could return to work at the USAO-

WDVA and OPR had already opened an administrative investigation. Moreover, OPR conducted

an administrative investigation regarding Plaintiff Neese with respect to potential ethical

violations, not with respect to any criminal or civil law violations. Thus, no records pertaining

to Plaintiff Neese were compiled for law enforcement purposes, as OPR and the FBI attempt to

claim, and the FBI’s report and other materials were compiled by OPR (and are maintained in

OPR’s system of records) as part of OPR’s purely administrative investigation.

                                           CONCLUSION

        As set forth in Plaintiff’s Response in Opposition to the Partial Summary Judgment

Motion, including the exhibits, Statement of Disputed Material Facts, the Opposition to the



13
  OPR released Plaintiff Neese’s private, confidential letter from OPR dated June 28, 2018 in
accordance with FOIA, in this case. The letter sets forth the alleged violations of the Virginia
Rules of Professional Conduct in which OPR intended to investigate – none of which involved
alleged violations of law, as DOJ/OPR would now like to argue in an ill attempt to avoid
production. Plaintiff Neese asserts that this Court may want to review the confidential letter in
camera to prove that OPR’s investigation did not involve a violation of law for which civil or
criminal sanctions may be imposed.


                                                  22
        Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 27 of 28




Defendant’s alleged undisputed facts, and the Declarations provided by Plaintiff Neese and

Plaintiff’s Counsel, and in this Reply, including all attachments and exhibits , Defendant’s motion

for partial summary judgment should be denied. The FBI and OPR should be compelled to

reproduce records in compliance with the Privacy Act and FOIA. Further, EOUSA should

confirm whether any additional documents have been referred to the FBI and OPR, or will be in

the future, and, if so, whether those documents are not duplicates of any other records that OPR

and the FBI have already reviewed.



Dated: May 19, 2021                           Respectfully submitted,

                                              /S/ David G. Barger
                                              DAVID G. BARGER, Virginia Bar #21652
                                              D.C. Bar #469095
                                              Greenberg Traurig, LLP
                                              1750 Tysons Boulevard, Suite 1000
                                              McLean, Virginia 22102
                                              Telephone: (703) 749-1300
                                              Facsimile: (703) 749-1301
                                              bargerd@gtlaw.com

                                              Counsel for Plaintiff




                                                23
        Case 1:19-cv-01098-CJN Document 48 Filed 05/19/21 Page 28 of 28




                                CERTIFICATE OF SERVICE


      I certify that a copy of the foregoing was served on counsel of record through the ecf system
on May 19, 2021.




                                             /S/ David G. Barger
                                             DAVID G. BARGER, Virginia Bar #21652
                                             D.C. Bar #469095
                                             Greenberg Traurig, LLP
                                             1750 Tysons Boulevard, Suite 1000
                                             McLean, Virginia 22102
                                             Telephone: (703) 749-1300
                                             Facsimile: (703) 749-1301
                                             bargerd@gtlaw.com

                                             Counsel for Defendant




                                                24
